No. 07-16-00009-CV


Weird Times, LLC                             §      From the 353rd District Court
 Appellant                                            of Travis County
                                             §
v.                                                  December 6, 2017
                                             §
Sharon Ma                                           Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated December 6, 2017, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo